DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 3, line 2 states the phrase "its" which renders the claim indefinite because it is unclear what structure the term “its” is referring to.  Applicant should amend to clearly and distinctly point out the limitations of the claim.

Regarding claim 18, line 2 states the phrase "it" which renders the claim indefinite because it is unclear what structure the term “its” is referring to.  Applicant should amend to clearly and distinctly point out the limitations of the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5-8, 10, 17-19 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Van Robays (WO 03/092354)(Hereinafter referred to as VR).

Regarding claim 1, VR discloses a system for growing mushrooms, comprising: 
- A shelving (4), comprising: Multiple support beds (3) for holding compost and casing soil arranged above each other (Fig. 1a); A picking platform (15) for harvesters, the platform (15) movable with at least a vertical directional component (17, 18) along the shelving (4); 
- A harvesting conveyor (5), comprising: A harvesting conveyor belt (7a, 7b), in particular an endless belt (Column 8, lines 10-13) comprising holes (Fig. 6, wherein the belts are configured to have a hole in between) for receiving stipes of mushrooms (10), that extends at least partially along the beds (3) and is supported by: A number of guides (17), along which the harvesting conveyor (5) is movable; wherein 
- At least one of the guides (17) is coupled to the shelving (4, via the suspension cables and ); and 
- At least one of the guides (17) is coupled to the picking platform (15) and is movable together with the platform (15) with at least a vertical directional component (17, 18, Column 12, lines 30-33).

Regarding claim 3, VR discloses wherein the guides (17) comprise rollers and/or static guiders, wherein said static guiders guide the harvesting conveyor at its sides (20), leaving space for stipes to pass through unobstructed.

Regarding claim 5, VR discloses wherein the harvesting conveyor (5) is at least partially frameless (cables are used without the need for a frame structure), in particular the part of the conveyor (5) extending along the beds (3) is frameless (cables are used without the need for a frame structure).

Regarding claim 6, VR discloses wherein the harvesting conveyor (5) is frameless (cables are used without the need for a frame structure).

Regarding claim 7, VR discloses wherein the picking platform (15) forms part of a picking lorry, wherein the picking platform (15) horizontally extends (Fig. 1a) below the harvesting conveyor (5), such that a projection (8a, 8b) of the harvesting conveyor (5) on a plane wherein the picking platform (15) extends, at least partly overlaps the picking platform (15).

Regarding claim 8, VR discloses wherein the picking platform (15) forms part of a picking lorry, wherein the picking lorry comprises a frame (the frame structure of element 15) that is movably attached to the shelving (4, via cables) and wherein the picking platform (15) is detachable (capable of being detached from the system) from the frame or the shelving (4).

Regarding claim 10, VR discloses wherein the harvesting conveyor (5) is hanging free between the guides (17), that is, without support.

Regarding claim 17, VR discloses wherein a catch tray (the angle portion of elements 7a and 7b in figure 4 leading to the opening) is attached along the length of the picking platform (15) and/or lorry at a side facing the beds (3), constructed of a compressible material (conveyor belt material), configured to intercept tumbling mushrooms (11).

Regarding claim 18, VR discloses wherein said catch tray (the angle portion of elements 7a and 7b in figure 4 leading to the opening) forms a guide (by way of the element 9) for the harvesting conveyor (5) as it runs along the picking platform (15) and/or lorry.

Regarding claim 19, VR discloses wherein the shelvings (4) are arranged in a cell, wherein the cell comprises a door, comprising a cut-out through (wherein fig. 1a discloses a wall structure with the conveyor system extending therethrough) which the harvesting conveyor (5) extends.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Van Robays (WO 03/092354)(Hereinafter referred to as VR).

Regarding claim 2, VR discloses wherein the harvesting conveyor belt (7a, 7b) is guided by at least two guides (17) coupled to the picking platform (15), but does not expressly disclose wherein the guides are in particular each spaced from the platform in a vertical direction between 75 cm and 125 cm, and in particular between 85 cm and 115 cm, more in particular each at the same distance from the platform as to form a parallel stretch to the picking platform at a picking height.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the distance between the guides and the platform in order to manage the height of the platform more effectively, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  

Regarding claim 4, VR discloses wherein the harvesting conveyor (5) is looped along at least a back and forward stretch (Fig. 1a) that extend beyond the length of the bed (3), wherein the part beyond the bed comprises a lower running section (Figs. 2a, 2b, angled conveyor section), but does not expressly disclose wherein at least one, but preferably both the forward and the backward stretch are at a distance of less than 50 cm, preferably less than 40 cm and more preferably less than 30 cm from a ground level, for providing an easy step passage.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the of height of the conveyor stretch from the ground in order to provide easy access to for a user to step over, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  

Regarding claims 11-12, VR discloses the system substantially as set forth above, but does not expressly disclose a tensioner, located on the lorry or picking platform or at a distal location and comprising a movable guide or roller, that moves in order to compensate for the change in the total length of the trajectory of the harvesting conveyor when the picking platform is moved and wherein the tensioner comprises a plurality of independently removable weights.
Examiner takes official notice that it is old and well known to use conveyor with a tensioner comprising weights.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to have added a tensioner with weights to the conveyor system to maintain the tension of the conveyor belts in order to provide optimal working conditions of the conveyor system.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Van Robays (WO 03/092354)(Hereinafter referred to as VR) in view of Bhatt (US 5101593).

Regarding claim 9, VR discloses the invention substantially as set forth above for claim 1, but does not expressly disclose a moistening system is coupled to the picking platform, the moistening system comprising nozzles for spreading moisture over at least one support bed.
Bhatt discloses a greenhouse system with a watering structure having nozzles (70) for watering the beds (68) on the racks (66).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention/application, to modify VR, by applying a watering system to the platform/racks/frame, as taught by Bhatt, for the purpose of providing water/moisture to the mushrooms within each of the beds on the rack.  

Allowable Subject Matter
Claims 13-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Examiner lists referenced documents on PTO-892 because the references present other/alternative or conceptual designs similar in scope that illustrate relevant features, which may demonstrate the level of novelty in comparison to Applicant’s inventive submission.  The record relates to Applicant’s identified material and Examiner’s discovered references concerning Applicant’s subject matter relevant for a patentability determination.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RODZIWICZ whose telephone number is (571)272-6611. The examiner can normally be reached Monday - Friday 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M RODZIWICZ/Examiner, Art Unit 3642       

/MONICA L BARLOW/Primary Examiner, Art Unit 3644